COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
                                                             No. 08-13-00349-CR
 IN RE: ALBERTO ALVAREZ,                       §
                                                      AN ORIGINAL PROCEEDING IN
                         Relator.              §
                                                              HABEAS CORPUS
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s writ of habeas corpus, and

concludes the Relator’s writ of habeas corpus should be dismissed for want of jurisdiction. We

therefore dismiss the writ of habeas corpus for want of jurisdiction, in accordance with the

opinion of this Court.


       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2013.

                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.